DETAILED ACTION
	This Action addresses the communication received on 11 Aug 2022:  Claims 1, 8, and 15 have been amended; no claims have been cancelled; and pending Claims 1-20 are rejected as detailed below.
Response to Amendments

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The Office rejects Claims 1-2, 4, 8-9, 11, 15-16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Modeel (U.S. Pub. 2019/0235993):
As for Claim 1, Modeel teaches receiving a test microservice, comprising a modified version of a microservice; receiving a plurality of microservices from a production artifacts repository, wherein the plurality of microservices includes the test microservice; generating a test environment configuration based on the production artifacts repository, wherein the test environment configuration comprises a set of test tenant microservices including at least the test microservice and one or more microservices of the plurality of microservices having a dependency relationship with the test microservice (P2 ¶14 L9: “For example, the continuous integration tool 108 can receive the command from the controller application 104 and, in response to the command, execute a pipeline for building and testing a newer version of the microservice application 114, which can be newer in time or version number than the microservice application 106 that is already in the pod 102.”); and wherein microservices of a plurality of microservices that are not needed to test the test microservice are omitted from the test environment configuration (P1 ¶3 L2: “A microservice application can be a software application that is structured as a collection of loosely coupled, stateless services that communicate with each other through application programming interfaces (APIs). These stateless services can be referred to as microservices. As one example, a micro service application can include two or more microservices, with well-defined web service APIs, working together [i.e., dependent on each other] to generate responses to end-user requests.” That is, the reference teaches the idea of testing in a production environment a single microservice application, which is itself a curated [unnecessary microservices omitted] collection of “coupled” microservices that all “work together” toward a purpose.); provisioning a test tenant based on the test environment configuration in an instance; and deploying the set of test tenant microservices in the test tenant (P2 ¶14 L9: “More specifically, the controller application 104 can generate a privileged namespace in which the continuous integration tool 108 can execute the pipeline. Executing the pipeline can involve retrieving the newer version of the microservice application 114 (e.g., from the version control system 122 or another repository) and creating a binary file for the newer version of the microservice application 114. The binary file can enable the newer version of the micro service application 114 to be deployed. The continuous integration tool 108 can then generate an inner cloud environment 112, such as a PaaS environment. For example, the continuous integration tool 108 can generate an ephemeral PaaS microservice instance on which the newer version of the microservice application 114a can be deployed. The continuous integration tool 108 can then deploy and test the newer version of the microservice application 114a in the inner cloud environment 112.”)
As for Claim 2, which depends on Claim 1, Modeel teaches further comprising updating one or more test tenant microservices in the set of test tenant microservices based on determining a difference between each of the one or more test tenant microservices and a code repository comprising source code for each of the one or more test tenant microservices (P2 ¶13 L9: “Another example of an event can include a newer version of the microservice application 106 being available. To detect such an event, the controller application 104 can communicate with a version control system 122, such as Git™, to determine if a newer version of the microservice application 106 is available.”)
As for Claim 4, which depends on Claim 1, Modeel teaches wherein the instance further comprises a production tenant configured based on the production artifacts repository (See FIG. 1, showing Inner cloud environment running inside the production environment [production tenant].  Incidentally, McLaren, referenced below also shows in FIG. 1 a similarly configured production environment.)
Claims 8-9 and 11 recite substantially the same subject matter as Claims 1-2 and 4, respectively, and stand rejected on the same basis accordingly.
Claims 15-16 and 18 recite substantially the same subject matter as Claims 1-2 and 4, respectively, and stand rejected on the same basis accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 5, 12, and 19 under 35 U.S.C. 103 as unpatentable over Modeel in view of McLaren (U.S. Pub. 2021/0279047):
As for Claim 5, which depends on Claim 1, Modeel does not explicitly teach all the limitations. 
But McLaren teaches further comprising receiving a database from a production tenant configuration, wherein the test environment configuration comprises a copy of the database comprising a subset of data from the database, based on one or more dependency relationships associated with the set of test tenant microservices (P3 ¶31 L6: “For example, any requests from microservice v2 237 that are directed to another resource (e.g., a peer microservice (e.g., microservice 134a-n) or a production database (e.g., production database 136) within the production environment 230 may be handled exclusively by the playback module 239 using the stored data 236.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Modeel and McLaren because doing so would give the test microservice access to the same data as the production microservices, allowing for a more accurate testing under realistic conditions using similar data.  Using synthetic input for testing, in contrast, is less optimal because the data “...can only provide a developer's best approximation of how code will function when running in production.” (McLaren, P1 ¶14 L5)
Claims 12 and 19 recite substantially the same subject matter as Claim 5 and stand rejected on the same basis accordingly.
+-_+_+_+
The Office rejects Claims 3, 6-7, 10, 13-14, 17, and 20 under 35 U.S.C. 103 as unpatentable over Modeel in view of Ma (S. Ma et al.; "Using Service Dependency Graph to Analyze and Test Microservices"; IEEE 42nd Annual Computer Software and Applications Conference (COMPSAC), pp. 81-86; 2018):
As for Claim 3, which depends on Claim 2, Modeel does not explicitly teach all the limitations. 
But Ma teaches further comprising: creating a dependency graph indicating a dependency relationship between at least one microservice of the plurality of microservices and the test microservice (P81: “GMAT can automatically generate "Service Dependency Graph (SDG)" to analyze and visualize the dependency relationships between microservices. Using GMAT, people are able to detect anomalies by analyzing risky service invocation chains in early stage of development, and trace the linkages between services when developing a new version of a target system.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Modeel and Ma because creating dependency graphs for microservices allows developers “to detect anomalies by analyzing risky service invocation chains in early stage of development.”
As for Claim 6, which depends on Claim 3, Modeel teaches further comprising deleting the test tenant based on one or more of a predetermined amount of time and a user command (P2 ¶17 L1: “After testing the newer version of the microservice application 114, the continuous integration tool 108 can shut down the inner cloud environment 112. For example, once the continuous integration tool 108 determines that the test(s) are complete, the continuous integration tool 108 can shut down the inner cloud environment 112. ...This may help conserve computing resources.”)
As for Claim 7, which depends on Claim 6, Modeel teaches, wherein the instance is hosted on a distributed computing environment (P3 ¶23 L1: “In block 302, the processing device 202 generates an im1er cloud environment 112 within an outer cloud environment 100 in response to an event associated with a microservice application 106.”) 
Claims 10 and 13-14 recite substantially the same subject matter as Claims 3 and 6-7, respectively, and stand rejected on the same basis accordingly.
Claims 17 and 20 recite substantially the same subject matter as Claims 3 and 6, respectively, and stand rejected on the same basis accordingly.

Response to Arguments
Applicant's arguments filed 11 Aug 2022 relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
1 September 2022
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191